Exhibit 10.9b

BJ’S WHOLESALE CLUB, INC.

ADDENDUM TO EMPLOYMENT AGREEMENT

This Addendum to Employment Agreement is entered into this 21st day of December,
2009, by and between BJ’s Wholesale Club, Inc. (the “Company”) and Thomas F.
Gallagher (the “Executive”):

W I T N E S S E T H

WHEREAS Company and Executive entered into an Employment Agreement dated
April 3, 2007 (the “Agreement”); and

WHEREAS Section 7.4 of the Agreement provides that it may be amended by a
written instrument executed by both parties; and

WHEREAS Company and Executive wish to modify the terms of the Agreement to
conform with Section 409A of the Internal Revenue Code.

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree to modify the Agreement as follows:

1. The following new Section 3.6 is added to the Agreement immediately after
Section 3.5:

“3.6 Special Rules Applicable to Deferred Compensation.

(a) Delayed Payment for Specified Employees. Notwithstanding any other provision
of this Agreement, if on the date of his separation from service, Executive is a
Specified Employee, neither Base Salary pursuant to Section 3.5(b)(1) nor any
other amount constituting the deferral of compensation, within the meaning of
Section 409A(d) of the Internal Revenue Code (“Code”) and the regulations issued
thereunder, that would otherwise be paid solely as a result of such separation
shall be paid to Executive during the six-month period beginning on the date of
such separation, provided that (i) such delay shall not be required to the
extent that the sum of such payments during the six-month period does not exceed
two times the lesser of (A) Executive’s Base Salary for the calendar year
preceding the separation from service (adjusted for permanent increases taking
effect during such year) or (B) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year of Executive’s separation from service, (ii) the originally scheduled
payment, together with each installment (if any) that would otherwise have been
paid to Executive during the six-month period, shall be paid on the first day of
the seventh month following such termination, and (iii) if Executive dies during
the

 

1



--------------------------------------------------------------------------------

period in which no payment may be made, such period shall immediately end and
all installments then due to Executive shall be paid in accordance with
Executive’s beneficiary designation or, if no such designation has been made or
applies, to his estate. For purposes of the preceding sentence, Executive’s
status as a Specified Employee, which shall be determined in accordance with
regulations under Sections 409A and 416 of the Code without regard to
Section 416(i)(5) of the Code, begins on April 1, based upon his being described
in the following sentence during the calendar year preceding such date and shall
continue for a period of 12 consecutive months after such April 1. Executive is
described in this sentence if, at any time during a calendar year, (i) he was an
officer of the Company having annual compensation from the Company, and all
entities aggregated with it under Section 414(b) and (c) of the Code, in excess
of $130,000, as adjusted under Section 416(i)(A) of the Code, and was among the
50 such officers with the highest annual compensation; (ii) he owned (or was
considered as owning within the meaning of Section 318 of the Code) more than 5%
of the outstanding stock of the Company or stock possessing more than 5% of the
total combined voting power of all stock of the Company; or (iii) he owned (or
was considered as owning within the meaning of Section 318 of the Code) more
than 1% of the outstanding stock of the Company or stock possessing more than 1%
of the total combined voting power of all stock of the Company, and had annual
compensation from the Company in excess of $150,000. For purposes of the
preceding sentence, an individual’s annual compensation shall be the total
compensation reported in box 1 of IRS Form W-2 for the applicable calendar year.

(b) Acceleration of Payments Prohibited. Notwithstanding anything to the
contrary, Sections 3.3(a), 3.3(c), 3.4, 3.5(a) and 3.5(c) shall be construed and
applied so that the time of payment of any amount constituting the deferral of
compensation, within the meaning of Section 409A(d) of the Code and the
regulations issued thereunder, shall be determined in accordance with the plan
or other arrangement providing such payment and shall not be accelerated as a
result of Executive’s disability or termination of employment to which this
Agreement applies.”

2. Except as modified by this Addendum, all other provisions of the Employment
Agreement remain in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto being duly authorized have executed this
Addendum to be effective as of the date first set forth above.

 

EXECUTIVE   BJ’S WHOLESALE CLUB, INC. By:   /s/ Thomas F.
Gallagher                                     By: /s/ Laura J.
Sen                                           Thomas F. Gallagher     Dated:
12/21/09           Dated: 12/21/09        

 

3